EXHIBIT 10(b)
 
 
KEY EMPLOYEES’ DEFERRED COMPENSATION PROGRAM OF
THE BRINK’S COMPANY
(Amended and Restated as of February 3, 2012)
 
 
PREAMBLE
 
The Key Employees’ Deferred Compensation Program of The Brink’s Company, as
amended and restated (the “Program”), provides an opportunity to certain
employees to defer receipt of (a) all or part of their cash incentive payments
awarded under the Key Employees Incentive Plan of The Brink’s Company; (b) up to
50% of their base salary; (c) any or all amounts that are prevented from being
deferred as a matched contribution (and the related matching contribution) under
The Brink’s Company 401(k) Plan as a result of limitations imposed by Sections
401(a)(17), 401(k)(3), 402(g) and 415 of the Internal Revenue Code of 1986, as
amended (the “Code”); and (d) all or part of their amounts payable under The
Brink’s Company Management Performance Improvement Plan.
 
In order to align the interests of participants more closely to the long term
interests of The Brink’s Company (the “Company”) and its shareholders, the
Program also (a) provides matching contributions with respect to certain cash
incentive awards and salary deferrals and (b) allocates under the Program an
amount equivalent to matching contributions that are not eligible to be made
under The Brink’s Company 401(k) Plan as a result of limitations imposed by Code
Section 401(m)(2).
 
The Program is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended.
 
 
ARTICLE 1
Definitions
 
Section 1.01 . Definitions.
 
Wherever used in the Program, the following terms shall have the meanings
indicated:
 
“Board”  The Board of Directors of the Company.
 

 
 

--------------------------------------------------------------------------------

 

“Brink’s Stock”  The Brink’s Company Common Stock, par value $1.00 per share.
 
“Cause”  (a) Embezzlement, theft or misappropriation by the Employee of any
property of the Company, (b) the Employee’s willful breach of any fiduciary duty
to the Company, (c) the Employee’s willful failure or refusal to comply with
laws or regulations applicable to the Company and its business or the policies
of the Company governing the conduct of its employees, (d) the Employee’s gross
incompetence in the performance of the Employee’s job duties, (e) commission by
the Employee of a felony or of any crime involving moral turpitude, fraud or
misrepresentation, (f) the failure of the Employee to perform duties consistent
with a commercially reasonable standard of care or (g) any gross negligence or
willful misconduct of the Employee resulting in a loss to the Company.
 
“Change in Control”  A Change in Control shall mean the occurrence of:
 
(a) (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the shares of
Brink’s Stock would be converted into cash, securities or other property other
than a consolidation or merger in which holders of the total voting power in the
election of directors of the Company of Brink’s Stock outstanding (exclusive of
shares held by the Company’s affiliates) (the “Total Voting Power”) immediately
prior to the consolidation or merger will have the same proportionate ownership
of the total voting power in the election of directors of the surviving
corporation immediately after the consolidation or merger, or (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all the assets of the Company; provided,
however, that with respect to any Units credited to an Employee’s Incentive
Account as of November 16, 2007 that are attributable to Matching Incentive
Contributions, Matching Salary Contributions or dividends related thereto, a
“Change in Control” shall be deemed to occur upon the approval of the
shareholders of the Company (or if such approval is not required, the approval
of the Board) of any of the transactions set forth in clauses (i) or (ii) of
this sub-paragraph (a);
 
(b) any “person” (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Act”)) other than the Company, its affiliates or an
employee benefit plan or trust maintained by the Company or its affiliates,
shall become the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of more than 20% of the Total Voting Power; or
 
(c) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election by the Company’s
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.
 
“Code”  The Internal Revenue Code of 1986, as amended from time to time.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Committee”  The Compensation and Benefits Committee of the Board, which shall
consist of members of the Board who qualify as “nonemployee directors” as
described in Rule 16b-3(b)(3)(i) promulgated under the Securities Exchange Act
of 1934, as amended.
 
“Company”  The Brink’s Company.
 
“Disability”  Unless otherwise required by Code Section 409A and the regulations
or guidance thereunder, an Employee shall be deemed to be disabled if the
Employee meets at least one of the following requirements: (a) the Employee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) the Employee is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under a
disability benefit plan covering employees of the Company.
 
“Employee”  Any resident of the United States of America who is in the employ of
the Company or a Subsidiary whose principal place of business is located in the
United States of America or any other individual designated by the Committee.
 
“Equity Incentive Plan”  The Brink’s Company 2005 Equity Incentive Plan, as the
same may be amended from time to time, and any successor plan thereto.
 
“Foreign Subsidiary”  Any corporation that is not incorporated in the United
States of America more than 80% of the outstanding voting stock of which is
owned by the Company, by the Company and one or more Subsidiaries and/or Foreign
Subsidiaries or by one or more Subsidiaries and/or Foreign Subsidiaries.
 
“Incentive Account”  The account maintained by the Company for an Employee to
document the amounts deferred under the Program by such Employee and any other
amounts credited hereunder and the Units into which such amounts shall be
converted.
 
“Program”  This Key Employees’ Deferred Compensation Program of The Brink’s
Company, as in effect from time to time.
 
“Retirement”  With respect to any Employee, any termination of such Employee’s
employment on or after the date on which the Employee has (i) attained age 65
and completed at least five years of service with the Company or any of its
Subsidiaries or (ii) attained age 55 and completed at least ten years of service
with the Company or any of its Subsidiaries; provided that the Employee’s
employment is not terminated for Cause.
 
“Salary”  The base salary paid to an Employee by the Company, a Subsidiary or a
Foreign Subsidiary for personal services determined prior to reduction for any
contribution made on a salary reduction basis.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Shares”  Brink’s Stock.
 
“Subsidiary”  Any corporation incorporated in the United States of America more
than 80% of the outstanding voting stock of which is owned by the Company, by
the Company and one or more Subsidiaries or by one or more Subsidiaries.
 
“Termination of Employment”  An Employee’s “Termination of Employment” under
this Program shall occur when the Employee ceases to provide services to the
Company or any of its affiliates in any capacity or when the Employee continues
to provide services to the Company or any of its affiliates whether as an
employee or independent contractor, but such continued services in the aggregate
do not exceed 49% of the level of services the Employee provided to the Company
and its affiliates prior to such decrease in the level of services provided by
the Employee to the Company and its affiliates, all as determined in accordance
with the regulations under Code Section 409A.
 
“Unit”  The equivalent of one share of Brink’s Stock credited to an Employee’s
Incentive Account.
 
“Year”  With respect to the benefits provided pursuant to Articles 3, 4, 5 and
6, the calendar year; provided, however that if a newly-hired Employee becomes
eligible to participate in the benefits provided pursuant to Articles 4 and/or
5, on a day other than the first day of the Year, the Year for purposes of
Articles 4 and 5 shall be the portion of the calendar year during which the
Employee is first eligible to participate in the benefits provided thereunder.
 
 
ARTICLE 2
available shares; Administration
 
Section 2.01.  Available Shares.  The maximum number of Shares available for
issuance under the Program is subject to, and shall be counted against, the
maximum number of Shares available for issuance under the Equity Incentive
Plan.  Each Unit standing to the credit of an Employee’s Incentive Account shall
be counted against the maximum Share limit under the Equity Incentive Plan in
the manner set forth under the Equity Incentive Plan. Notwithstanding the
foregoing, this Section 2.01 shall only apply to Units credited to an Employee’s
Incentive Account on or after May 7, 2010.
 
Section 2.02.  Administration.  The Committee is authorized to construe the
provisions of the Program and to make all determinations in connection with the
administration of the Program including, but not limited to, the Employees who
are eligible to participate in the benefits provided under Articles 3 or 4.  All
such determinations made by the Committee shall be final, conclusive and binding
on all parties, including Employees participating in the Program.  All authority
of the Committee provided for in, or pursuant to, this Program may also be
exercised by the Board.  In the event of any conflict or inconsistency between
determinations, orders, resolutions or other actions of the Committee and the
Board taken in connection with
 
 
 
4

--------------------------------------------------------------------------------

 
 
this Program, the actions of the Board shall control.  In addition, other than
with respect to the Share counting provision addressed by Section 2.01 above, in
the event of any conflict or inconsistency between the provisions of the Program
and the provisions of the Equity Incentive Plan, the provisions of the Program
shall control.
 
 
ARTICLE 3
Deferral of Cash Incentive Payments
 
Section 3.01.  Definitions.  Whenever used in this Article 3, the following
terms shall have the meanings indicated:
 
“Cash Incentive Payment”  A cash incentive payment awarded to an Employee for
any Year under the Incentive Plan.  Notwithstanding anything contained herein to
the contrary, any compensation, bonuses, or incentive payments approved by the
Committee payable pursuant to The Brink’s Company Management Performance
Improvement Plan, and any special recognition bonus payable to any highly
compensated employees, shall be excluded for purposes of defining or determining
the Cash Incentive Payment for which an Employee may make an elective deferral,
and for which employer contributions are made, pursuant to the terms of this
Program.
 
“Incentive Plan”  The Key Employees Incentive Plan of The Brink’s Company, as in
effect from time to time or any successor thereto.
 
“Matching Incentive Contributions”  Matching contributions allocated to an
Employee’s Incentive Account pursuant to Section 3.04.
 
Section 3.02.  Eligibility.  The Committee shall designate the key management,
professional or technical Employees who may defer all or part of their Cash
Incentive Payments for any Year pursuant to this Article 3.
 
Section 3.03.  Deferral of Cash Incentive Payments.  Each Employee whom the
Committee has selected to be eligible to defer a Cash Incentive Payment for any
Year pursuant to this Article 3 may make an election to defer all or part (in
multiples of 10%) of any Cash Incentive Payment which may be made to him or her
for such Year.  Such Employee’s election for any Year shall be made prior to the
beginning of the Year with respect to which the Cash Incentive Payment is
earned.  An Incentive Account (which may be the same Incentive Account
established pursuant to Articles 4, 5 and/or 6) shall be established for each
Employee making such election and Units in respect of such deferred payment
shall be credited to such Incentive Account as provided in Section 3.06.
 
Section 3.04.  Matching Incentive Contributions.  Each Employee who is eligible
to receive Matching Incentive Contributions pursuant to Section 3.02 shall have
a Matching Incentive Contribution allocated to his or her Incentive
Account.  Such Matching Incentive Contribution shall be equal to the amount of
his or her Cash Incentive Payment that he or she has elected to defer but not in
excess of 10% of his or
 
 
 
5

--------------------------------------------------------------------------------

 
 
her Cash Incentive Payment.  The dollar amount of each Employee’s Matching
Incentive Contributions shall be credited to his or her Incentive Account and
Units in respect of such amounts shall be credited to such Incentive Account as
provided in Section 3.06 below.
 
Section 3.05.  Irrevocability of Election.  An election to defer Cash Incentive
Payments under the Program for any Year shall be irrevocable on and after the
first day of such Year.
 
Section 3.06. Conversion of New Deferrals and Matching Incentive Contributions
to Units.  The amount of an Employee’s deferred Cash Incentive Payment (and
related Matching Incentive Contributions) for any Year shall be converted to
Units and shall be credited to such Employee’s Incentive Account as of the first
business day of the month in which the Cash Incentive Payment was made.  The
number (computed to the second decimal place) of Units so credited shall be
determined by dividing the aggregate amount of the deferred Cash Incentive
Payment and related Matching Incentive Contributions credited to the Employee’s
Incentive Account for such Year by the average of the high and low per share
reported sale prices of Brink’s Stock as reported on the New York Stock Exchange
Composite Transaction Tape on each trading day during the calendar month
immediately preceding the date the deferred Cash Incentive Payment is credited.
 
Section 3.07. Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
 
Section 3.08. Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the
Incentive Account of each Employee will be credited with an additional number of
Units, equal to the number of shares of Brink’s Stock including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by Units in such Incentive Account as of such date and assuming the
amount of such dividend or value of such distribution had been used to acquire
additional Units.  Such additional Units shall be deemed to be purchased at the
average of the high and low per share quoted sale prices of Brink’s Stock, as
reported on the New York Stock Exchange Composite Transaction Tape on the
payment date for the dividend or other distribution.  The value of any
distribution in property will be determined by the Committee.
 
Section 3.09.  Minimum Distribution.  Distributions shall be made in accordance
with Article 7; provided, however, that the aggregate value of the Brink’s Stock
and cash distributed to an Employee (and his or her beneficiaries) in respect of
all Units standing to his or her credit in his or her Incentive Account
attributable to deferrals of Cash
 
 
 
6

--------------------------------------------------------------------------------

 
 
Incentive Payments otherwise payable in respect to services rendered prior to
January 1, 2007 (including dividends relating to such Units but not Matching
Incentive Contributions) shall not be less than the aggregate amount of Cash
Incentive Payments and dividends (credited to his or her Incentive Account
pursuant to Section 3.08) in respect of which such Units were initially so
credited.  The value of the Brink’s Stock, so distributed shall be considered
equal to the average of the high and low per share quoted sale prices of Brink’s
Stock, as reported on the New York Stock Exchange Composite Transaction Tape for
the last trading day of the month preceding the month of distribution.
 
 
ARTICLE 4
Deferral of Salary
 
Section 4.01. Definitions.  Wherever used in this Article 4, the following term
shall have the meaning indicated:
 
“Matching Salary Contributions”  Matching contributions allocated to an
Employee’s Incentive Account pursuant to Section 4.04.
 
Section 4.02. Eligibility.  An Employee may participate in the benefits provided
pursuant to this Article 4 for any Year only if he or she is so designated by
the Committee.
 
Section 4.03. Deferral of Salary.  Each Employee who is eligible to defer Salary
for any Year pursuant to this Article 4 may elect to defer up to 50% (in
multiples of 5%) of his or her Salary for such Year; provided, however, that in
the case of a newly hired Employee who is eligible to participate for his or her
initial Year of employment, only up to 50% of Salary earned after he or she
files a deferral election with the Committee may be deferred.  Such Employee’s
initial election hereunder for any Year shall be made prior to the later of (a)
the first day of such Year or (b) the expiration of the 30 day period following
(and including) his or her initial date of employment.  An election to defer
Salary shall remain in effect for subsequent Years unless and until a new
election is filed with the Committee by the December 31 preceding the Year for
which the new election is to be effective.  An Incentive Account (which may be
the same Incentive Account established pursuant to Articles 3, 5 and/or 6) shall
be established for each Employee making such election and such Incentive Account
shall be credited as of the last day of each month with the dollar amount of
deferred Salary for such month pursuant to such election.  Units in respect of
such amounts shall be credited to such Incentive Account as provided in Section
4.06 below.
 
Section 4.04. Matching Salary Contributions.  Each Employee who has deferred a
percentage of his or her Salary for a Year pursuant to Section 4.02 shall have
Matching Salary Contributions allocated to his or her Incentive Account.  Such
Matching Salary Contributions shall be equal to 100% of the first 10% of his or
her Salary that he or she has elected to defer for the Year.  The dollar amount
of each Employee’s Matching Salary Contributions credited to his or her
Incentive Account and Units in
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
respect of such amounts shall be credited to such Incentive Account as provided
in Section 4.06 below.
 
Section 4.05.  Irrevocability of Election.  An election to defer Salary under
the Program for any Year shall be irrevocable (a) on and after the first day of
such Year or (b) in the case of an election made by a newly hired Employee for
his or her initial Year of employment, after the date such an election is made.
 
Section 4.06. Conversion of New Deferrals and Matching Salary Contributions to
Units.  The amount of an Employee’s deferred Salary (and related Matching Salary
Contributions) for any Year shall be converted to Units and shall be credited to
such Employee’s Incentive Account as of the first business day of the month next
following the month in which such Salary was earned.  The number (computed to
the second decimal place) of Units so credited shall be determined by dividing
the aggregate amount of all such deferred Salary (and related Matching Salary
Contributions) credited to his or her Incentive Account for such month by the
average of the high and low per share reported sale prices of Brink’s Stock as
reported on the New York Stock Exchange Composite Transaction Tape for each
trading day during the calendar month immediately preceding the crediting of
such Units.
 
Upon the Employee’s Termination of Employment, any cash amounts not converted
into Units credited to his or her Incentive Account shall be converted into
Units in the manner described in this Section 4.06 based on the reported sales
prices (including any sale prices determined on a when issued basis) of Brink’s
Stock as reported on the New York Stock Exchange Composite Transaction Tape for
each trading day during the portion of the month preceding the date of
termination.
 
Section 4.07.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares, split
up, split-off, spin-off, liquidation or other similar change in capitalization
or any distribution to common shareholders other than cash dividends.
 
Section 4.08.  Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the
Incentive Account of each Employee will be credited with an additional number of
Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by the Units in such Incentive Account as of such date and assuming
the amount of such dividend or value of such distribution had been used to
acquire additional Units.  Such additional Units shall be deemed to be purchased
at the average of the high and low per share quoted sale prices of Brink’s
Stock, as the case may be, as reported on the New York Stock Exchange Composite 
 
 
 
8

--------------------------------------------------------------------------------

 
 
Transaction Tape on the payment date for the dividend or other
distribution.  The value of any distribution in property will be determined by
the Committee.
 
Section 4.09. Minimum Distribution.  Distributions shall be made in accordance
with Article 7; provided, however, the aggregate value of the Brink’s Stock and
cash distributed to an Employee (and his or her beneficiaries) in respect of all
Units standing to his or her credit in his or her Incentive Account attributable
to the deferral of Salary otherwise payable for services rendered prior to
January 1, 2007 (including dividends relating to such Units but not Matching
Salary Contributions) shall not be less than the aggregate amount of Salary and
dividends in respect of which Units were initially so credited.  The value of
the Brink’s Stock so distributed shall be considered equal to the average of the
high and low per share quoted sale prices of Brink’s Stock, as reported on the
New York Stock Exchange Composite Transaction Tape for the last trading day of
the month preceding the month of distribution.
 
 
ARTICLE 5
Supplemental Savings Plan
 
Section 5.01.  Definitions.  Whenever used in this Article 5, the following
terms shall have the meanings indicated:
 
“Compensation”  The regular wages received during any pay period by an Employee
while a participant in the Savings Plan for services rendered to the Company or
any Subsidiary that participates in the Savings Plan, including any commissions
or bonuses, but excluding any overtime or premium pay, living or other expense
allowances, or contributions by the Company or such Subsidiaries to any plan of
deferred compensation, and determined without regard to the application of any
salary reduction election under the Savings Plan.  Bonuses paid pursuant to the
Incentive Plan shall be considered received in the Year in which they are
payable whether or not such bonus is deferred pursuant to Article 3 hereof.
 
“Incentive Plan”  The Key Employees Incentive Plan of The Brink’s Company, as in
effect from time to time or any successor thereto.
 
“Matching Contributions”  Amounts allocated to an Employee’s Incentive Account
pursuant to Section 5.04.
 
“Savings Plan”  The Brink’s Company 401(k) Plan, as in effect from time to time.
 
Section 5.02.  Eligibility.  An Employee may participate in the benefits
provided pursuant to this Article 5 for any Year only if he or she is so
designated by the Committee.
 
Section 5.03.  Deferral of Compensation. Each eligible Employee who is not
permitted to defer the maximum percentage of his or her Compensation that may be
contributed as a matched contribution under the Savings Plan for any Year as a
result
 
 
 
9

--------------------------------------------------------------------------------

 
 
of limitations imposed by Sections 401(a)(17), 401(k)(3), 402(g) and/or 415 of
the Code may elect to defer the excess of (a) such maximum percentage (four
percent for 2012) of his or her Compensation for such Year (without regard to
any limitation on such amount imposed by Code Section 401(a)(17)) over (b) the
amount actually contributed on his or her behalf under the Savings Plan for such
Year as a matched contribution.  In order to be permitted to defer any portion
of his or her Compensation pursuant to this Section 5.03, the Employee must
elect to defer the maximum amount permitted as a matched contribution for the
Year under the Savings Plan.  Such Employee’s initial election hereunder for any
Year shall be made prior to the first day of such Year or, if later, within 30
days after his or her initial date of employment but only with respect to
Compensation for services performed after the date of such election.  Such
election shall remain in effect for subsequent Years unless and until a new
election is filed with the Committee by the December 31 preceding the Year for
which the new election is to be effective.  An Incentive Account (which may be
the same Incentive Account established pursuant to Article 3, 4 and/or 6) shall
be established for each Employee making such election and such Incentive Account
shall be credited as of the last day of each month with the dollar amount of the
Compensation deferred for such month pursuant to such election; provided,
however, that in the event an Employee is not permitted to defer the maximum
percentage of his or her Compensation that may be contributed as a matched
contribution under the Savings Plan for any year as a result of the limitation
imposed by Code Section 401(k)(3), such excess contribution shall be distributed
to the Employee, his or her Compensation paid after the date of the distribution
shall be reduced by that amount and such amount shall be allocated to his or her
Incentive Account as of the January 1 next following the Year for which the
excess contribution was made under the Savings Plan.  Units in respect of such
amounts shall be credited to such Incentive Account as provided in Section 5.06
below.
 
Section 5.04.  Matching Contributions.  Each Employee who elects to defer a
portion of his or her Compensation for a Year pursuant to Section 5.03 shall
have a Matching Contribution allocated to his or her Incentive Account equal to
the rate of matching contributions in effect for such Employee under the Savings
Plan for such Year multiplied by the amount elected to be deferred pursuant to
Section 5.03 above for each month in such Year.  The dollar amount of each
Employee’s Matching Contribution for each month shall be credited to his or her
Incentive Account pursuant to Section 5.06 below.
 
If an Employee is participating in this portion of the Program pursuant to
Section 5.02 and his or her matching contribution under the Savings Plan for any
year will be reduced as a result of the nondiscrimination test contained in Code
Section 401(m)(2), (a) to the extent such matching contribution is forfeitable,
it shall be forfeited and that amount shall be allocated to his or her Incentive
Account as a Matching Contribution or (b) to the extent such matching
contribution is not forfeitable, it shall be distributed to the Employee, his or
her Compensation paid after the date of the distribution shall be reduced by
that amount and such amount shall be allocated to his or her Incentive Account
as a Matching Contribution.  The dollar amount of such Matching Contribution
shall be allocated to each Employee’s Incentive Account as of the January 1 next
following the Year for which the matching contribution was made under the
Savings
 
 
 
10

--------------------------------------------------------------------------------

 
 
Plan.  Units in respect of such contribution shall be credited to the Employee’s
Incentive Account as provided in Section 5.06 below.
 
Section 5.05. Irrevocability of Election.  An election to defer amounts under
the Program for any Year shall be irrevocable (a) on and after the first day of
such Year or (b) in the case of an election made by a newly hired Employee for
his or her initial Year of employment, after the date such an election is made.
 
Section 5.06. Conversion of New Deferrals and Matching Contributions to
Units.  The amount of an Employee’s deferred Compensation and Matching
Contributions for any Year shall be converted to Units and shall be credited to
such Employee’s Incentive Account as of the first business day of the month next
following the month in which such Compensation was earned or for which the
Matching Contribution was made.  The number (computed to the second decimal
place) of Units so credited shall be determined by dividing the aggregate amount
of all such amounts credited to the Employee’s Incentive Account for such month
attributable to (a) the deferral of amounts awarded under the Incentive Plan
(including related Matching Contributions) by the average of the high and low
per share reported sale prices of Brink’s Stock, as reported on the New York
Stock Exchange Composite Transaction Tape on each trading day during the
calendar month immediately preceding the crediting of such Units, (b)
Compensation and Matching Contributions allocated to the Employee’s Incentive
Account as a result of failing to satisfy the tests included in Code Sections
401(k)(3) or 401(m)(2) under the Savings Plan, by the average of the high and
low per share reported sales prices of Brink’s Stock, as reported on the New
York Stock Exchange Composite Transaction Tape on each trading day during the
calendar month immediately preceding the month in which such Units are credited
to the Employee’s Incentive Account (which shall be the first business day of
the month following the date that the Company has been notified of the failure
to satisfy such tests) and (c) the deferral of all other Compensation (including
related Matching Contributions) by the average of the high and low per share
reported sale prices of Brink’s Stock as reported on the New York Stock Exchange
Composite Transaction Tape (i) on each trading day during the period commencing
on the first business day of the month after the Employee’s salary (as such term
is defined in the Savings Plan) equals the maximum amount of considered
compensation for such Year pursuant to Code Section 401(a)(17) and ending the
last business day of such month and each month thereafter until December 31 or
(ii) in the event the Employee’s salary equals the maximum amount of considered
compensation in December, on the first trading day in the following January.
 
Upon the Employee’s Termination of Employment, any cash amounts not converted
into Units credited to his or her Incentive Account shall be converted into
Units in the manner described in this Section 5.06 based on the reported sale
prices (including any sale prices determined on a when issued basis) of Brink’s
Stock, as reported on the New York Stock Exchange Composite Transaction Tape for
each trading day during the portion of the month preceding the date of
termination.
 
Section 5.07.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to
 
 
11

--------------------------------------------------------------------------------

 
 
reflect any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split up,
split-off, spin-off, liquidation or other similar change in capitalization or
any distribution to common shareholders other than cash dividends.
 
Section 5.08. Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the
Incentive Account of each Employee will be credited with an additional number of
Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by the Units in such Incentive Account as of such date and assuming
that the amount of such dividend or value of such distribution had been used to
acquire additional Units of the class giving rise to the dividend or other
distribution.  Such additional Units shall be deemed to be purchased at the
average of the high and low per share quoted sale prices of Brink’s Stock, as
reported on the New York Stock Exchange Composite Transaction Tape on the
payment date for the dividend or other distribution.  The value of any
distribution in property will be determined by the Committee.
 
 
ARTICLE 6
Deferral of Performance Awards
 
Section 6.01.  Definitions.  Whenever used in this Article 6, the following
terms shall have the meanings indicated:
 
“Cash Performance Payment”  A cash incentive payment due to an Employee in any
Year under the Management Performance Improvement Plan.
 
“Management Performance Improvement Plan”  The Brink’s Company Management
Performance Improvement Plan, as in effect from time to time or any successor
thereto.
 
“Performance Measurement Period”  A performance cycle of one or more fiscal
Years of the Company under the Management Performance Improvement Plan.
 
Section 6.02.  Eligibility.  An Employee may participate in the benefits
provided pursuant to this Article 6 for any Year only if he or she is so
designated by the Committee.
 
Section 6.03.  Deferral of Cash Performance Payments.  Each Employee who is
eligible to defer his or her Cash Performance Payment for any Performance
Measurement Period pursuant to this Article 6 may make an election to defer all
or part (in multiples of 10%) of any Cash Performance Payment which may be made
to him or her for such Performance Measurement Period.  If the Committee
determines that a Cash Performance Payment relating to any Performance
Measurement Period is
 
 
 
12

--------------------------------------------------------------------------------

 
 
“performance-based compensation” under Code Section 409A, such Employee’s
election shall be made prior to January 1 of the last Year in the Performance
Measurement Period.  If the Committee determines that a Cash Performance Payment
relating to any Performance Measurement Period is not “performance-based
compensation” under Code Section 409A, such Employee’s election shall be made
prior to the beginning of the Performance Measurement Period or by such other
time as the Committee determines will satisfy Code Section 409A and Treasury
Regulations issued thereunder.  An Incentive Account (which may be the same
Incentive Account established pursuant to Articles 3, 4 and/or 5) shall be
established for each Employee making such election and Units in respect of such
deferred payment shall be credited to such Incentive Account as provided in
Section 6.05 below.
 
Section 6.04.  Irrevocability of Election.  An election to defer Cash
Performance Payments under the Program for any Performance Measurement Period
shall be irrevocable after the last date for making such an election, as
specified in the second or third sentence of Section 6.03, above, as applicable.
 
Section 6.05.  Conversion to Units.  The amount of an Employee’s deferred Cash
Performance Payment for any Performance Measurement Period shall be converted to
Units and shall be credited to such Employee’s Incentive Account as of the first
business day of the month in which the Cash Performance Payment is made.  The
number (computed to the second decimal place) of Units so credited shall be
determined by dividing the aggregate amount of the deferred Cash Performance
Payment credited to the Employee’s Incentive Account for such Performance
Measurement Period by the average of the high and low per share quoted sale
prices of Brink’s Stock, as reported on the New York Stock Exchange Composite
Transaction Tape on each trading day during the month preceding the crediting of
Units.
 
Section 6.06.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares, split
up, split-off, spin-off, liquidation or other similar change in capitalization
or any distribution to common shareholders other than cash dividends.
 
Section 6.07.  Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink’s Stock, the
Incentive Account of each Employee will be credited with an additional number of
Units equal to the number of shares of Brink’s Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by Units in such Incentive Account as of such date and assuming the
amount of such dividend or value of such distribution had been used to acquire
additional Units.  Such additional Units shall be deemed to be purchased at the
average of the high and low per share quoted sale prices of Brink’s Stock, as
reported on the New York Stock Exchange Composite Transaction Tape on
 
 
 
13

--------------------------------------------------------------------------------

 
 
the payment date for the dividend or other distribution.  The value of any
distribution in property will be determined by the Committee.
 
Section 6.08. Minimum Distribution.  Distributions shall be made in accordance
with Article 7; provided, however, that the aggregate value of the Brink’s Stock
and cash distributed to an Employee (and his or her beneficiaries) in respect of
all Units standing to his or her credit in his or her Incentive Account
attributable to deferrals of Cash Performance Payments otherwise payable with
respect to Performance Measurement Periods ending prior to January 1, 2007
(including dividends relating to such Units) shall not be less than the
aggregate amount of Cash Performance Payments and dividends (credited to his or
her Incentive Account pursuant to Section 6.07) in respect of which such Units
were initially so credited.  The value of the Brink’s Stock, so distributed
shall be considered equal to the average of the high and low per share quoted
sale prices of Brink’s Stock, as reported on the New York Stock Exchange
Composite Transaction Tape for the last trading day of the month preceding the
month of distribution.
 
 
ARTICLE 7
Distributions
 
Section 7.01.  Certain Payments on Termination of Employment.  Each Employee
shall receive a distribution in Brink’s Stock in respect of all Units standing
to the credit of such Employee’s Incentive Account (other than Units
attributable to Matching Incentive Contributions, Matching Salary Contributions
and dividends related thereto) as of the date of the Employee’s Termination of
Employment, in a single-lump sum distribution on the first day that is more than
six months after the date of the Employee’s Termination of Employment; provided,
however, that for purposes of this Article 7, no employee of any Subsidiary
shall be considered to have terminated employment as a result of a spinoff of
such Subsidiary from the Company, except as may be permitted under Section 409A
of the Code.  An Employee may elect, at least 12 months prior to his or her
Termination of Employment, to receive distribution of the Shares represented by
the Units credited to his or her Incentive Account in equal annual installments
(not more than ten) commencing not earlier than the last day of the sixth month
following the fifth anniversary of the date of his or her Termination of
Employment (for any reason) or as promptly as practicable thereafter.  Any such
election shall become effective on the 12-month anniversary of the date the
election is made.
 
The number of shares of Brink’s Stock to be included in each installment payment
shall be determined by multiplying the number of Units in the Employee’s
Incentive Account, as applicable, as of the first day of the month preceding the
initial installment payment and as of each succeeding anniversary of such date
by a fraction, the numerator or which is one and the denominator of which is the
number of remaining installments (including the current installment).
 
Any fractional Units shall be converted to cash based on the average of the high
and low per share quoted sale prices of the Brink’s Stock, as reported on the
New York
 
 
 
14

--------------------------------------------------------------------------------

 
 
Stock Exchange Composite Transaction Tape, on the last trading day of the month
preceding the month of distribution and shall be paid in cash.
 
Section 7.02.  Payments Attributable to Matching Incentive Contributions and
Matching Salary Contributions on Termination of Employment.  In the event of an
Employee’s (a) death, (b) Retirement, (c) Disability or (d) Termination of
Employment for any reason within three years following a Change in Control
(other than a Termination of Employment by the Company for Cause), the Employee
shall receive a distribution of Brink’s Stock in respect of all Units standing
to the credit of such Employee’s Incentive Account attributable to Matching
Incentive Contributions, Matching Salary Contributions and dividends related
thereto in the same manner as provided in Section 7.01 for the distribution of
other Units standing to the credit of such Employee’s Incentive Account.
 
In the event of a Termination of Employment for a reason not described in the
preceding paragraph, the Employee shall forfeit the Units in his or her
Incentive Account attributable to Matching Incentive Contributions, Matching
Salary Contributions and dividends related thereto for the Year in which the
termination occurs.  Other than in connection with a Termination of Employment
by the Company for Cause, such Employee shall be vested in the remaining Units
standing to the credit of such Employee in his or her Incentive Account
attributable to Matching Incentive Contributions, Matching Salary Contributions
and dividends related thereto in accordance with the following schedule:
 
Months of Participation
Vested Percentage
   
less than 36
0
at least 36 but less than 48
50%
at least 48 but less than 60
75%
60 or more
100%

 
An Employee shall receive credit for one “month of participation” for each
calendar month during which a deferral election is in effect pursuant to Section
3.03 or Section 4.03.  Brink’s Stock, in respect of the vested Units standing to
the credit of such Employee attributable to Matching Incentive Contributions,
Matching Salary Contributions and dividends related thereto, shall be
distributed in the same manner as provided in Section 7.01 for the distribution
of other Units standing to the credit of such Employee’s Incentive Account.
 
Section 7.03 .  One Time Distribution Under Code Section 409A Transition
Relief.  Pursuant to rules and procedures established by the Company, a
participant under the Program may elect on or before December 31, 2007 to
receive on February 15, 2008 a single lump-sum distribution in Brink’s Stock in
respect of all vested Units standing to the credit of his or her Incentive
Account as of December 31, 2007; provided, however, that such election shall not
apply to amounts, if any, that would have otherwise been distributed to the
participant in 2007.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Section 7.04 .  Termination of Employment by the Company for Cause.  In the
event of a Termination of Employment by the Company for Cause, the Employee
shall forfeit all of the Units standing to the credit of the Employee’s
Incentive Account attributable to Matching Incentive Contributions, Matching
Salary Contributions and dividends related thereto.
 
 
ARTICLE 8
Designation of Beneficiary
 
An Employee may designate in a written election filed with the Company a
beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive all distributions and payments under the Program after the
Employee’s death.  Any such designation may be revoked, and a new election may
be made, at any time and from time to time, by the Employee without the consent
of any beneficiary.  If the Employee designates more than one beneficiary, any
distributions and payments to such beneficiaries shall be made in equal
percentages unless the Employee has designated otherwise, in which case the
distributions and payments shall be made in the percentages designated by the
Employee.  If no beneficiary has been named by the Employee or no beneficiary
survives the Employee, the remaining Shares (including fractional Shares) in the
Employee’s Incentive Account shall be distributed or paid in a single sum to the
Employee’s estate.  In the event of a beneficiary’s death after installment
payments to the beneficiary have commenced, the remaining installments will be
paid to a contingent beneficiary, if any, designated by the Employee or, in the
absence of a surviving contingent beneficiary, the remaining Shares (including
fractional Shares) shall be distributed or paid to the primary beneficiary’s
estate in a single distribution.  All distributions shall be made in Shares
except that fractional Shares shall be paid in cash.
 
 
ARTICLE 9
Miscellaneous
 
Section 9.01 . Nontransferability of Benefits.  Except as provided in Article 8,
Units credited to an Incentive Account shall not be transferable by an Employee
or former Employee (or his or her beneficiaries) other than by will or the laws
of descent and distribution or pursuant to a domestic relations order.  No
Employee, no person claiming through such Employee, nor any other person shall
have any right or interest under the Program, or in its continuance, in the
payment of any amount or distribution of any Shares under the Program, unless
and until all the provisions of the Program, any determination made by the
Committee thereunder, and any restrictions and limitations on the payment itself
have been fully complied with.  Except as provided in this Section 9.01, no
rights under the Program, contingent or otherwise, shall be transferable,
assignable or subject to any pledge or encumbrance of any nature, nor shall the
Company or any of its Subsidiaries be obligated, except as otherwise required by
law, to recognize or give effect to any such transfer, assignment, pledge or
encumbrance.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Section 9.02 .  Notices.  The Company may require all elections contemplated by
the Program to be made on forms provided by it.  All notices, elections and
other communications pursuant to the Program shall be in writing and shall be
effective when received by the Company at the following address:
 

 
The Brink’s Company
1801 Bayberry Court
P. O. Box 18100
Richmond, VA 23226-8100
 
Attention of Vice President -- Human Resources

 
Section 9.03. Limitation on Rights of Employee.  Nothing in this Program shall
be deemed to create, on the part of any Employee, beneficiary or other person,
(a) any interest of any kind in the assets of the Company or (b) any trust or
fiduciary relationship in relation to the Company.  The right of an Employee to
receive any Shares shall be no greater than the right of any unsecured general
creditor of the Company.
 
Section 9.04.  No Contract of Employment.  The benefits provided under the
Program for an Employee shall be in addition to, and in no way preclude, other
forms of compensation to or in respect of such Employee.  However, the selection
of any Employee for participation in the Program shall not give such Employee
any right to be retained in the employ of the Company or any of its Subsidiaries
for any period.  The right of the Company and of each such Subsidiary to
terminate the employment of any Employee for any reason or at any time is
specifically reserved.
 
Section 9.05.  Withholding.  All distributions pursuant to the Program shall be
subject to withholding in respect of income and other taxes required by law to
be withheld.  The Company shall establish appropriate procedures to ensure
payment or withholding of such taxes.  Such procedures may include arrangements
for payment or withholding of taxes by retaining Shares otherwise issuable in
accordance with the provisions of this Program or by accepting already owned
Shares, and by applying the fair market value of such Shares to the withholding
taxes payable.
 
Section 9.06.  Amendment and Termination.  The Committee may from time to time
amend any of the provisions of the Program, or may at any time terminate the
Program.  No amendment or termination shall adversely affect any Units (or
distributions in respect thereof) which shall theretofore have been credited to
any Employee’s Incentive Account.  On the termination of the Program,
distributions from an Employee’s Incentive Account shall be made in compliance
with Code Section 409A and Treasury Regulations issued thereunder.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 